          Case 1:19-cv-03185-RDM Document 40 Filed 04/21/20 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


    ENZO COSTA, et al.,

                Plaintiffs,

    v.                                              Civil Action No. 19-3185 (RDM)

    DISTRICT OF COLUMBIA, et al.,

                Defendants.


                  DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
             MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

                                    INTRODUCTION

         Plaintiffs initiated this action last fall in the wake of a water outage at Saint

Elizabeths Hospital (Saint Elizabeths, or the Hospital), arguing that the conditions

at the Hospital during the outage violated plaintiffs’ statutory and constitutional

rights. Now, plaintiffs seek to amend their Complaint by adding claims pertaining to

a public health emergency—the COVID-19 global pandemic—that began several

months after water service at Saint Elizabeths was fully restored. The District of

Columbia (the District) 1 recognizes plaintiffs’ concerns for patients at Saint

Elizabeths and agrees that their health and safety during this pandemic are

important. Nevertheless, plaintiffs’ request to amend their Complaint to include new

factual allegations and legal claims unrelated to their initial filing should be denied.



1      Defendants are the District, Department of Behavioral Health Director
Barbara Bazron (in her individual capacity), and St. Elizabeths CEO Mark Chastang
(in his individual capacity) (collectively, the District).
        Case 1:19-cv-03185-RDM Document 40 Filed 04/21/20 Page 2 of 8



Permitting the addition of these factual allegations to the current lawsuit—including

a new claim for a writ of habeas corpus—would fundamentally change the scope and

nature of the case, rendering the pending motion to dismiss moot, delaying resolution

of the operative Complaint on the merits and subjecting the District to undue

prejudice. If plaintiffs wish to raise these additional claims, they should do so in a

separate action. Accordingly, plaintiffs’ motion should be denied.

                                   BACKGROUND

      This lawsuit arose from plaintiffs’ allegations related to a temporary water

outage at Saint Elizabeths in the Fall of 2019. See Compl. [1] ¶¶ 1-4. Plaintiffs filed

the putative class action on October 23, 2019, seeking declaratory and injunctive

relief. See id. ¶¶ 111-17. Plaintiffs alleged that the water outage was “the second time

in three years that Saint Elizabeths Hospital has experienced an extended water

outage.” Compl. ¶ 36. The Hospital, however, began restoring water service the same

day the Complaint was filed, and the District then moved to dismiss on December 16,

2019, based on mootness and failure to state a claim. See Mem. in Support of District’s

Mot. to Dismiss (Defs.’ MTD Mem.) [21-1].

      On April 16, 2020, nearly six months after water service was fully restored to

Saint Elizabeths, plaintiffs moved for an emergency hearing and for leave to amend

their Complaint based on new allegations related to the Hospital’s response to the

COVID-19 pandemic. See Pls.’ Mot. [36]; Proposed Am. Compl. [36-1]. In their motion,

plaintiffs allege that the District’s response to the pandemic “is the third time in

recent years” that it has taken an unsatisfactory response to an emergency situation.

Pls.’ Mot. at 1. The Court held a hearing on April 17, 2020, and directed the District
                                           2
        Case 1:19-cv-03185-RDM Document 40 Filed 04/21/20 Page 3 of 8



to respond to plaintiffs’ motion for leave to amend by 10:00 a.m. on April 21, 2020.

Plaintiffs have since filed a motion for a temporary restraining order, which the

District will oppose by April 21, 2020, at 4:00 p.m.

                                LEGAL STANDARDS

      Under Federal Rule of Civil Procedure 15(a)(2), a party can only amend its

pleadings with the opposing party’s written consent or by leave of the Court.

Similarly, Rule 15(d) permits the Court “on just terms” to allow “supplemental

pleading setting out any transaction, occurrence, or event that happened after the

date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d). “Courts typically

resolve motions to supplement under Rule 15(d) and motions to amend under Rule

15(a) under the same standard.” Thorp v. District of Columbia 325 F.R.D. 510, 513

(D.D.C. 2018). The decision whether to grant or deny leave “is within the discretion

of the District Court.” Foman v. Davis, 371 U.S. 178, 182 (1962). But “[w]here … the

complaint, as amended, would radically alter the scope and nature of the case and

bears no more than a tangential relationship to the original action, leave to amend

should be denied.” Pinson v. Dep’t of Justice, 246 F. Supp. 3d 211, 231 (D.D.C. 2017)

(quoting De Sousa v. Dep’t of State, 840 F. Supp. 2d 92, 113 (D.D.C. 2012)).

                                    ARGUMENT

I.    The Court Should Deny Leave to Amend Because the Proposed Amended
      Complaint Would Alter the Nature and Scope of the Case and Bears No More
      Than a Tangential Relationship to the Original Action.

      Plaintiffs seek to amend their Complaint “to add additional factual allegations

pertaining to Defendants’ failure to provide sufficient medical and/or mental health

care to Saint Elizabeths patients during the ongoing COVID-19 pandemic.” Pls.’ Mot.
                                           3
          Case 1:19-cv-03185-RDM Document 40 Filed 04/21/20 Page 4 of 8



at 4. Plaintiffs’ new allegations center on whether the Hospital is following CDC

guidelines on measures such as testing patients and staff, isolating symptomatic

individuals and implementing social distancing procedures. Id. at 3-4. These

allegations are factually unrelated to the Fall 2019 water outage and would

fundamentally change this lawsuit into a proceeding about the COVID-19 pandemic.

      It is well established that when “the complaint, as amended, would radically

alter the scope and nature of the case and bears no more than a tangential

relationship to the original action, leave to amend should be denied.” Pinson, 246 F.

Supp. 3d at 231; see also Wolf v. C.I.A., 569 F. Supp. 2d 1, 11 (D.D.C. 2008) (same).

Plaintiffs seek to add dozens of pages of factual allegations about a pandemic that is

occurring months after the events originally giving rise to their lawsuit. See Proposed

Am. Compl. ¶¶ 37-122. Plaintiffs attempt to tie the two events together by labelling

the Fall 2019 water outage as a “public health emergency.” See Pls.’ Mot. at 1-2. A

“public health emergency,” however, is a formal designation requiring an order by the

Mayor. See D.C. Code § 7-2304(a) (requiring Mayoral declaration with specific

contents to establish public health emergency in the District). The Mayor declared a

public health emergency based on the COVID-19 pandemic on March 11, 2020.

Mayor’s       Order     2020-046,      March       11,     2020,      available       at

https://mayor.dc.gov/sites/default/files/dc/sites/mayormb/release_content/attachment

s/MO.DeclarationofPublicHealthEmergency03.11.20.pdf.          No     public       health

emergency was declared for the water outage, nor did the event fit the criteria for

such a declaration. See D.C. Code § 7-2304(a).



                                          4
        Case 1:19-cv-03185-RDM Document 40 Filed 04/21/20 Page 5 of 8



       Regardless of how the events are labelled, a temporary water outage and a

global pandemic are hardly analogous; each poses fundamentally different risks and

requires an entirely different set of responses. Plaintiffs implicitly acknowledge this

by raising different concerns and requesting wholly different forms of relief distinct

to each type of crisis, yet lump unrelated factual allegations together as if they could

be remedied together. See, e.g., Proposed Am. Compl. ¶ 193 (alleging lack of access to

running water during outage and insufficient PPE and social distancing measures

during pandemic). 2

       Although plaintiffs rely on some of the same statutory and constitutional

provisions for their new claims pertaining to the COVID-19 crisis, that is not a

sufficient ground for the Court to grant leave to amend. Caton v. Barry, 500 F. Supp.

45 (D.D.C. 1980), is instructive on this point. In Caton, residents of a homeless

shelter, Hartford Street, sought to prevent the District from closing the shelter and

transferring them to other locations. Id. at 48. Among other things, the plaintiffs

argued that the living conditions to which they would be subject at the other shelters

violated their substantive Due Process rights under the Fifth Amendment. Id. at 48,

51. The plaintiffs sought leave to amend their complaint to add residents of another

shelter, Parkside, as plaintiffs. Id. at 48.

       The Court denied the plaintiffs’ motion on the grounds that adding the

Parkside residents’ claims—even under the same statutory and constitutional



2    As discussed in the District’s forthcoming opposition to plaintiffs’ motion for a
temporary restraining order, many of plaintiffs’ specific allegations pertaining to the
pandemic response are not true.
                                               5
        Case 1:19-cv-03185-RDM Document 40 Filed 04/21/20 Page 6 of 8



provisions—“would substantially alter the character and scope of the proceedings.”

Id. at 54. The Court reasoned that, “the claims of the Parkside residents involve

discrete questions of fact unrelated to the plan to close Hartford Street and only

tangentially relate[] to the instant proceeding.” Id. Ultimately, the Court concluded

that adding these claims would prejudice the defendant because it would require

additional factfinding and substantially delay the resolution of the case. Id. As

discussed below, see Section II, the same is true of plaintiffs’ new allegations here.

      In addition, plaintiffs’ Proposed Amended Complaint not only raises new

factual allegations that are unrelated to the present case, it also adds a claim for a

writ of habeas corpus under 28 U.S.C. § 2241. Specifically, plaintiffs request that the

Court require the District to release “a sufficient number of patients” to allow the

remaining patients to practice social distancing, and “enable the staff to maintain the

hospital in a safe and healthy condition.” Proposed Am. Compl. ¶ 236. By including a

habeas claim based on the conditions at the Hospital since the beginning of a

pandemic that started months after the water crisis ended, plaintiffs seek to

“transform their case into something entirely new.” Miss. Ass’n of Cooperatives v.

Farmers Home Admin., 139 F.R.D. 542, 544 (D.D.C. 1991). If plaintiffs wish to raise

this new claim, they “must bring a new case.” Pinson, 246 F. Supp. 3d at 232.

II.   The District Will Suffer Undue Prejudice if the Court Grants Leave to Amend.

      Plaintiffs argue that amending their Complaint would not prejudice the

District “because it does not substantially change the theory on which the case is

proceeding or require the District to engage in significant new preparation.” Pls.’ Mot.



                                           6
        Case 1:19-cv-03185-RDM Document 40 Filed 04/21/20 Page 7 of 8



at 5 (citing Djourabchi v. Self, 240 F.R.D. 5, 13 (D.D.C. 2006)). That is incorrect. The

case plaintiffs cite for that proposition, Djourabchi, was one in which the plaintiffs

sought to add new claims based on the same factual allegations—a scenario far

different from the one here.

      The plaintiffs in Djourabchi initially raised breach of contract and unfair trade

practice claims related to the defendant’s performance of a home improvement

contract. Djourabchi, 240 F.R.D. at 8. In their motion for leave to amend, the plaintiffs

sought to add a claim—based on the same facts in the original complaint—that the

defendant had also made false misrepresentations to the plaintiffs. Id. at 13. The

Court held that the proposed amendment would not substantially change the theory

on which the case was proceeding because the plaintiffs had “already filed in their

original complaint the facts upon which the[ ] theories of recovery [were] based.” Id.

      In Caton, the Court concluded that denying leave to amend would not cause

substantial harm to the plaintiffs because they were free to bring their claims in a

new action. Caton, 500 F. Supp. at 54. Here, too, plaintiffs can file their additional

claims in a separate action. Furthermore, requiring plaintiffs to do so would not cause

them to suffer substantial harm. See Wolf, 569 F. Supp. 2d at 11 (noting that “plaintiff

will not suffer prejudice” from denial of motion for leave to amend because “he

remains free to raise the[ ] new claims in a separate lawsuit.”).

      Granting plaintiffs’ motion here would be especially prejudicial to the District

because it would “further complicate and lengthen” a lawsuit of already questionable

merit. Thorp, 325 F.R.D. at 514. The District has outlined the many shortcomings of



                                           7
        Case 1:19-cv-03185-RDM Document 40 Filed 04/21/20 Page 8 of 8



plaintiffs’ lawsuit in its motion to dismiss. See generally Defs.’ MTD Mem. (raising

issues of mootness, standing, and the failure to state a claim on which relief could be

granted). Plaintiffs should not be granted leave to amend.

                                   CONCLUSION

      For the foregoing reasons, the Court should deny plaintiffs’ Motion for Leave

to File an Amended Complaint.

Dated: April 21, 2020.           Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Chief, Equity Section

                                 /s/ Micah Bluming
                                 MICAH BLUMING [1618961]
                                 HONEY MORTON [1019878]
                                 Assistant Attorneys General
                                 441 Fourth Street, N.W., Suite 630 South
                                 Washington, D.C. 20001
                                 (202) 724-7272
                                 (202) 730-1833 (fax)
                                 micah.bluming@dc.gov
                                 honey.morton@dc.gov

                                 Counsel for Defendants




                                          8
